DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments were received on 4/11/2022.  Claims 21-30 and 32-40 are pending where claims 21-30 and 32-40 were previously presented and claims 1-20 and 31 were cancelled.

Claim Objections
The applicant amended the claims to address the claim objections.  In light of the amendments, the respective claim objections have been withdrawn.

35 USC § 112
The applicant amended the claims to address the 35 USC 112 claim rejections.  In light of the amendments, the respective 35 USC 112 claim rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-24 and 32-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al [US 2009/0327483 A1] in view of Spanier et al [US 6,751,563] (from IDS) and Kagan et al [US 2007/0096942 A1] (from IDS).
With regard to claim 21, Thompson teaches an intelligent electronic device (IED) comprising: at least one sensor configured to measure at least one parameter of an electrical distribution system and provide an output signal indicative of the at least one measured parameter (see paragraphs [0002] and [0036]; the IED can measure at least one parameter and output a signal); 
each application configured to implement predetermined functionality based on the at least one measured parameter, wherein each of the applications is configured to execute independently of the other applications (see paragraphs [0030] and [0026]; the applications or software gadgets can work independently form other applications).
Thompson teaches IEDs including Ethernet-enabled IEDs but does not appear to explicitly teach at least one analog-to-digital converter configured to receive the output signal and convert the output signal to a digital signal; at least one processing device configured to execute a plurality of instructions to implement a general purpose operating system; a system architecture employing the general purpose operating system, the system architecture including a plurality of layers, each layer adding functionality to the layers below, wherein the general purpose operating system is configured for executing the plurality of applications, wherein one of the applications is a web server application configured to generate a web page at a client device, the web server application including a library of scripts, each script configured to execute at the client device to manipulate the at least one measured parameter; and a communication device that transmits at least one script and/or the measured at least one parameter to the client device.
Kagan teaches at least one analog-to-digital converter configured to receive the output signal and convert the output signal to a digital signal; at least one processing device configured to execute a plurality of instructions to implement a general purpose operating system (see paragraphs [0023] and [0034]; the system can utilize an A/D convertor and a processor).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the IED of Thompson to incorporate both an analog-to-digital convertor and an operating system as taught by Kagan in order to utilize particular hardware to actually measure the monitored data and be able to use the operating system to increase the functionality of the IED to be able to perform various other tasks/jobs and employ other software applications/programs to not burden a server with performing all the additional processing tasks when many of the tasks can be distributed to the various IEDs.
Thompson in view of Kagan teach a system architecture employing the general purpose operating system, the system architecture including a plurality of layers, each layer adding functionality to the layers below, wherein the general purpose operating system is configured for executing the plurality of applications (see Kagan, Figure 1; paragraphs [0023] and [0034]; see Thompson, Figure 2; paragraphs [0030] and [0026]; the system can include various layers including an operating system for executing the plurality of applications such as web services and software gadgets).
Thompson in view of Kagan teach XML output from an IED but do not appear to explicitly teach wherein one of the applications is a web server application configured to generate a web page at a client device, the web server application including a library of scripts, each script configured to execute at the client device to manipulate the at least one measured parameter; and a communication device that transmits at least one script and/or the measured at least one parameter to the client device.
Spanier teaches wherein one of the applications is a web server application (see col 3, lines 52-67; the IED can have a web server application).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the Ethernet-enabled IED of Thompson in view of Kagan to include a web server application as taught by Spanier in order to provide a user friendly interface for the user to interact with the meter without the system being forced to utilize multiple devices that act as intermediaries between a user’s computer and the IED.
Thompson in view of Kagan and Spanier teach wherein one of the applications is a web server application configured to generate a web page at a client device, the web server application including a library of scripts, each script configured to execute at the client device to manipulate the at least one measured parameter (see Thompson, paragraphs [0026]-[0028], [0030], and [0046]-[0050]; the JavaScript coding language is utilized to form these software gadgets, or library of scripts, that make up a webpage that is generated and displayed at a client device where the IED can hose the web server application as well as various other scripts/gadgets that are also stored with the IED);
and a communication device that transmits at least one script and/or the measured at least one parameter to the client device (see Thompson, paragraphs [0030]-[0031] and [0049]; the system allows for the IED to have communication means to send information including measured parameters to the client device).

With regard to claim 22, Thompson in view of Kagan and Spanier teach wherein at least one script generates a drawing from the at least one measured parameter (see Thompson, paragraphs [0026] and [0028]; the software gadget/script can generate a drawing of the at least one measured parameter).

With regard to claim 23, Thompson in view of Kagan and Spanier teach wherein at least one script generates a table of log records from the at least one measured parameter (see Thompson, paragraph [0028]; the software gadget/script can generate a table of the information).

With regard to claim 24, Thompson in view of Kagan and Spanier teach wherein at least one script generates a chart from the at least one measured parameter (see Thompson, paragraph [0028]; the software gadget/script can generate a chart of the information).

With regard to claim 32, Thompson in view of Kagan and Spanier teach wherein a first at least one script is configured to read a list of the measured at least one parameter and a second at least one script is configured to draw a waveform from the list of the measured at least one parameter (see Thompson, paragraphs [0026], [0028] and [0048]; the system can have multiple views where one script reads the measured at least one parameter and displays it in tabular form and another script can draw a waveform and present it to the user).

With regard to claim 33, Thompson in view of Kagan and Spanier teach wherein the at least one script is configured to periodically query the IED for new data (see paragraph [0049]; the scripts/software gadgets can periodically refresh their data automatically).

With regard to claim 34, Thompson in view of Kagan and Spanier teach wherein the communication device operates on at least one of HTTP (Hyper Text Transfer Protocol), IP (Internet Protocol), TCP (Transmission Control Protocol), FTP (File Transfer Protocol), UDP (User Datagram Protocol), ICMP (Internet Control Message Protocol), SMTP (Simple Mail Transport Protocol), SNMP (Simple Network Management Protocol) and/or Telnet (see Spanier, col 4, lines 30-44; the communication device can utilize TCP or FTP).

With regard to claim 35, Thompson in view of Kagan and Spanier teach wherein the intelligent electronic device is an electrical energy meter, a Programmable Logic Controller (PLC), a Remote Terminal Unit, a protective relay or a fault recorder (see Thompson, paragraph [0024]; a power and energy meter can be used as the IED).

With regard to claim 36, Thompson in view of Kagan and Spanier teach wherein the intelligent electronic device is a socket type meter, a panel mounted meter, a switchboard mounted meter or a circuit breaker meter (see Thompson, paragraph [0024]; see Spanier, col 1, lines 26-38; various popular and well-known type of power meters can be utilized including socket type meter).

With regard to claim 37, Thompson teaches a system for presenting data from a meter on a webpage, the system comprising: at least one meter including: at least one sensor configured to measure at least one parameter of an electrical distribution system and provide an output signal indicative of the at least one measured parameter (see paragraphs [0002] and [0036]; the IED can measure at least one parameter and output a signal); 
each application configured to implement predetermined functionality based on the at least one measured parameter, wherein each of the applications is configured to execute independently of the other applications (see paragraphs [0030] and [0026]; the applications or software gadgets can work independently form other applications),
a communication device that transmits at least one script and/or the measured at least one parameter to the client device (see paragraphs [0030]-[0031] and [0049]; the system allows for the IED to have communication means to send information including measured parameters to the client device);
and the at least one client device including a browser application that executes the at least one script to generate and/or manipulate a web page in the browser application (see paragraphs [0023] and [0026]; the client device includes a web browser that can interact with the scripts/software gadgets to generate features for the webpage and/or manipulate elements of the webpage in the browser).
Thompson teaches IEDs including Ethernet-enabled IEDs but does not appear to explicitly teach at least one analog-to-digital converter configured to receive the output signal and convert the output signal to a digital signal; at least one processing device configured to execute a plurality of instructions to implement a general purpose operating system; a system architecture employing the general purpose operating system, the system architecture including a plurality of layers, each layer adding functionality to the layers below, wherein the general purpose operating system is configured for executing the plurality of applications, wherein one of the applications is a web server application including configured generate a web page at the client device, the web server application including a library of scripts, each script configured to execute at the client device to manipulate the at least one measured parameter.
Kagan teaches at least one analog-to-digital converter configured to receive the output signal and convert the output signal to a digital signal; at least one processing device configured to execute a plurality of instructions to implement a general purpose operating system (see paragraphs [0023] and [0034]; the system can utilize an A/D convertor and a processor).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the IED of Thompson to incorporate both an analog-to-digital convertor and an operating system as taught by Kagan in order to utilize particular hardware to actually measure the monitored data and be able to use the operating system to increase the functionality of the IED to be able to perform various other tasks/jobs and employ other software applications/programs to not burden a server with performing all the additional processing tasks when many of the tasks can be distributed to the various IEDs.
Thompson in view of Kagan teach a system architecture employing the general purpose operating system, the system architecture including a plurality of layers, each layer adding functionality to the layers below, wherein the general purpose operating system is configured for executing the plurality of applications (see Kagan, Figure 1; paragraphs [0023] and [0034]; see Thompson, Figure 2; paragraphs [0030] and [0026]; the system can include various layers including an operating system for executing the plurality of applications such as web services and software gadgets).
Thompson in view of Kagan teach XML output from an IED but do not appear to explicitly teach wherein one of the applications is a web server application including configured generate a web page at the client device, the web server application including a library of scripts, each script configured to execute at the client device to manipulate the at least one measured parameter.
Spanier teaches wherein one of the applications is a web server application (see col 3, lines 52-67; the IED can have a web server application).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the Ethernet-enabled IED of Thompson in view of Kagan to include a web server application as taught by Spanier in order to provide a user friendly interface for the user to interact with the meter without the system being forced to utilize multiple devices that act as intermediaries between a user’s computer and the IED.
Thompson in view of Kagan and Spanier teach wherein one of the applications is a web server application including configured generate a web page at the client device, the web server application including a library of scripts, each script configured to execute at the client device to manipulate the at least one measured parameter (see Thompson, paragraphs [0026]-[0028], [0030], and [0046]-[0050]; the JavaScript coding language is utilized to form these software gadgets, or library of scripts, that make up a webpage that is generated and displayed at a client device).

With regard to claim 38, Thompson in view of Kagan and Spanier teach wherein a first at least one script is configured to read a list of the measured at least one parameter from the meter and a second at least one script is configured to draw a waveform from the list of the measured at least one parameter (see Thompson, paragraphs [0026], [0028] and [0048]; the system can have multiple views where one script reads the measured at least one parameter and displays it in tabular form and another script can draw a waveform and present it to the user).

With regard to claim 39, Thompson in view of Kagan and Spanier teach wherein the communication device operates on at least one of HTTP (Hyper Text Transfer Protocol), IP (Internet Protocol), TCP (Transmission Control Protocol), FTP (File Transfer Protocol), UDP (User Datagram Protocol), ICMP (Internet Control Message Protocol), SMTP (Simple Mail Transport Protocol), SNMP (Simple Network Management Protocol) and/or Telnet  (see Spanier, col 4, lines 30-44; the communication device can utilize TCP or FTP).

With regard to claim 40, Thompson in view of Kagan and Spanier teach wherein the at least one script is configured to periodically query the meter for new data (see paragraph [0049]; the scripts/software gadgets can periodically refresh their data automatically).



Claims 25-27, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al [US 2009/0327483 A1] in view of Spanier et al [US 6,751,563] and Kagan et al [US 2007/0096942 A1] in further view of Gasper et al [US 2004/0162642 A1] (from IDS).
With regard to claim 25, Thompson in view of Spanier and Kagan teach all the claim limitations of claim 21 as discussed above.
Thompson in view of Spanier and Kagan do not appear to explicitly teach wherein at least one script generates at least one SVG object from the at least one measured parameter.
Gasper teaches at least one SVG object from the at least one measured parameter (see paragraph [0036]; SVG format can be used).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the IED web server displaying means of Thompson in view of Kagan and Spanier to module to utilize well-known and widely used display formats as taught by Gasper in order to save time and effort of having to form their own proprietary display formats thereby allowing for quick interoperability with other devices that make use of the format and be able to have means to use image editing operations such as resizing it as the display medium changes.
Thompson in view of Kagan and Spanier in further view of Gasper teach wherein at least one script generates at least one SVG object from the at least one measured parameter (see Gasper, paragraph [0036]; see Thompson, paragraph [0028]; the system can generate output data including SVG objects).

With regard to claim 26, Thompson in view of Kagan and Spanier in further view of Gasper teach wherein the at least one script uses the at least one SVG object to generate at least one of text/graphic chart and/or diagram (see Gasper, paragraph [0036]; see Thompson, paragraph [0028]; graphic chart or diagram can be generated).

With regard to claim 27, Thompson in view of Kagan and Spanier in further view of Gasper teach wherein the at least one measured parameter is formatted in accordance with at least one of JSON, CSV and/or geoJSON format (see Thompson, paragraph [0025]; JSON format can be used).



Claims 25-30, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al [US 2009/0327483 A1] in view of Spanier et al [US 6,751,563] and Kagan et al [US 2007/0096942 A1] in further view of Bedard et al [US 2014/0149836 A1].
With regard to claim 25, Thompson in view of Spanier and Kagan teach all the claim limitations of claim 21 as discussed above.
Thompson in view of Spanier and Kagan do not appear to explicitly teach wherein at least one script generates at least one SVG object from the at least one measured parameter.
Bedard teaches at least one SVG object from the at least one measured parameter (see paragraph [0033]; SVG format can be used).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the IED web server displaying means of Thompson in view of Kagan and Spanier to module to utilize well-known and widely used display formats as taught by Bedard in order to save time and effort of having to form their own proprietary display formats thereby allowing for quick interoperability with other devices that make use of the format as well as utilizing a format that can easily be transformed and displayed to many client/user devices without them having to get any special program/plug-in thus making the usage of the system more appealing to users since they don’t have to acquire/download/install additional software.
Thompson in view of Kagan and Spanier in further view of Bedard teach wherein at least one script generates at least one SVG object from the at least one measured parameter (see Bedard, paragraph [0033]; see Thompson, paragraph [0028]; the system can generate output data including SVG objects).

With regard to claim 26, Thompson in view of Kagan and Spanier in further view of Bedard teach wherein the at least one script uses the at least one SVG object to generate at least one of text/graphic chart and/or diagram (see Bedard, paragraph [0033]; see Thompson, paragraph [0028]; graphic chart or diagram can be generated).

With regard to claim 27, Thompson in view of Kagan and Spanier in further view of Bedard teach wherein the at least one measured parameter is formatted in accordance with at least one of JSON, CSV and/or geoJSON format (see Thompson, paragraph [0025]; JSON format can be used).

With regard to claim 28, Thompson in view of Kagan and Spanier in further view of Bedard teach wherein the library of scripts is a D3.js library (see Bedard, paragraph [0033]; Data-Driven Documents (D3) can be used).

With regard to claim 29, Thompson in view of Spanier and Kagan teach all the claim limitations of claim 21 as discussed above.
 Thompson in view of Spanier and Kagan do not appear to explicitly teach wherein the library of scripts is a JavaScript library.
Bedard teaches wherein the library of scripts is a JavaScript library (see paragraph [0033]; JavaScript library can be used to display digital data into dynamic graphics).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the software gadgets of Thompson in view of Kagan and Spanier to incorporate their JavaScript gadgets into a JavaScript library as taught by Bedard in order to have a wider collection of code snippets that can be easily used and reused by variety of users thus abiding by an open-source type model that will save time and effort to other users/clients that would make use of the software gadgets.
Thompson in view of Kagan and Spanier in further view of Bedard teach wherein the library of scripts is a JavaScript library (see Bedard, paragraph [0033]; see Thompson, paragraph [0028]; see Thompson, paragraphs [0026]-[0028], [0030], and [0046]-[0050]; the JavaScript coding language is utilized to form these software gadgets which can be part of a JavaScript Library and can be utilized to make up a webpage that is generated and displayed at a client device).

With regard to claim 30, Thompson in view of Kagan and Spanier in further view of Bedard teach wherein the JavaScript library is at least one of jQuery library, Dojo Toolkit, D3.js library and/or Protovis library (see Bedard, paragraph [0033]; D3 library can be used).

Response to Arguments
Applicant’s arguments (see the last two paragraphs on page 8) with respect to the claim objections have been fully considered and are persuasive.  The objections of the claims have been withdrawn.  The applicant amended the claims to address the objections; therefore, in view of the amendments the respective objections have been withdrawn.

Applicant’s arguments (see the first two paragraphs on page 9) with respect to the 35 USC 112 claim rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of the claims have been withdrawn.  The applicant amended the claims to address the rejections; therefore, in view of the amendments the respective rejections have been withdrawn.

Applicant's arguments (see the last paragraph on page 9 through the last paragraph on page 14) have been fully considered but they are not persuasive.  The applicant argues that the applications recited in the claims are not the same as the software gadgets of Thompson and that the web server application includes a library of scripts.  The Examiner respectfully disagrees.  With regard to the applications, the Examiner was illustrating through the teachings of the combination of references including Kagan that the IED can include various applications/programs to perform various functions including web server application and that other applications.  Further, as illustrated in Thompson, the software gadgets can be stored in the IEDs as discussed in paragraph [0030].  Therefore, since the combination of references teach that the software gadgets can be stored with the IED and that IED can have an operating system that includes various applications/programs including a web server application, it appears that the combination of references teach or fairly suggest the claim limitations as recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        5/4/2022